Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered February 10, 2000, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the record of the plea proceeding reflects that the defendant’s waiver of his right to appeal was knowing, intelligent, and voluntary (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Seaberg, 74 NY2d 1 [1989]).
The defendant’s remaining contention is without merit (see People v Hickman, 276 AD2d 563, 564 [2000]; People v Mann, 258 AD2d 738, 739 [1999]). Smith, J.E, McGinity, H. Miller and Rivera, JJ., concur.